Citation Nr: 0101497	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tension headaches 
secondary to an undiagnosed illness.

2.  Entitlement to service connection for shortness of breath 
secondary to an undiagnosed illness.

3.  Entitlement to service connection for depression and 
sleeplessness secondary to an undiagnosed illness.

4.  Entitlement to service connection for a thyroid condition 
secondary to an undiagnosed illness.

5.  Entitlement to service connection for fatigue secondary 
to an undiagnosed illness.

6.  Entitlement to an evaluation in excess of 10 percent for 
postoperative chondroplasty, left knee.

7.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome, right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from November 1976 to December 
1979 and from January 1981 to June 1993.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1998 rating decision of the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

The issues before the Board include whether the veteran is 
entitled to service connection for tension headaches, 
shortness of breath, depression and sleeplessness, a thyroid 
condition and fatigue, all secondary to an undiagnosed 
illness.  In a VA Form 9 (Appeal to Board of Veterans' 
Appeals) received in April 1999, the veteran indicated that 
he should be afforded another VA examination before the Board 
adjudicates these claims.  He asserted that he underwent a VA 
examination in February 1998, but the VA examiner who 
conducted that examination did not review the veteran's 
claims file and spent an insufficient amount of time with 
him.

During the pendency of this appeal, a bill was passed that 
amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  The newly 
passed legislation reflects that the VA's duty to assist now 
includes providing the claimant a medical examination when 
the totality of the evidence establishes that the claimant 
has a current disability that may be associated with his 
period of active service and there is insufficient medical 
evidence of record for the VA to decide the claim.  

To date, the RO has not yet considered the veteran's claim 
pursuant to, or undertaken any additional development 
required by, the Veterans Claims Assistance Act of 2000.  In 
light of the veteran's request for an additional examination 
and based on the fact that there is insufficient medical 
evidence of record to determine whether the disorders at 
issue are related to the veteran's period of active service, 
this claim must be remanded to the RO for the purpose of 
providing the veteran another, more comprehensive VA 
examination.  

The issues also include whether the veteran is entitled to 
increased evaluations for his service-connected knee 
disabilities.  The RO afforded the veteran an evaluation of 
these disabilities in November 1999, and the VA examiner 
confirmed that the veteran's knee condition had deteriorated.  
However, he attributed this to early degenerative arthritis 
of the knees and to recent knee surgery.  Inasmuch as 
arthritis is not presently considered part of the veteran's 
service-connected knee disabilities, the Board is unable to 
determine whether the veteran's service-connected knee 
disabilities, independent of the arthritis, have worsened.  
Another medical opinion discussing this matter is thus 
needed.

Finally, because this claim is being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding medical records that may be missing from his 
claims file and to present further argument in support of his 
claim.  To avoid any procedural defects in the adjudication 
process, the RO should then consider any new evidence 
received and argument presented.

To ensure that the veteran is afforded due process of law and 
that the Board bases its decision on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
the disabilities at issue in this appeal 
and whose records have not yet been 
secured.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the veteran 
identifies as being pertinent to his 
claims.  

2.  Thereafter, the RO should afford the 
veteran VA examinations by appropriate 
specialists for the purpose of 
determining the etiology of the veteran's 
tension headaches, shortness of breath, 
depression and sleeplessness, a thyroid 
condition and fatigue.  The RO should 
provide the examiners with a copy of this 
Remand and the veteran's claims file for 
review in conjunction with the 
examinations.  Following comprehensive 
evaluations, during which all indicated 
studies deemed necessary are conducted, 
the examiners should: (1) confirm whether 
the veteran has the alleged symptoms; (2) 
note which of the symptoms are due to 
specific disease entities; (3) indicate 
whether these symptoms represent 
objective indications of chronic 
disability resulting from an undiagnosed 
illness related to his Persian Gulf War 
service; and (4) conclude whether it is 
at least as likely as not that tension 
headaches, shortness of breath, 
depression and sleeplessness, a thyroid 
condition and/or fatigue are 
etiologically related to the veteran's 
period of active service.  The examiners 
should provide the rationale on which 
they base their opinions. 

3.  The RO should also afford the veteran 
a VA examination of his knees for the 
purpose of determining the severity of 
his knee disabilities.  The RO should 
provide the examiner with a copy of this 
Remand and the veteran's claims file for 
review in conjunction with the 
examination.  Following a comprehensive 
evaluation, during which all indicated 
studies deemed necessary are conducted, 
the examiner should identify all current 
symptoms of the veteran's service-
connected knee disabilities.  If 
arthritis is shown to exist, the examiner 
should indicate whether it is part of, or 
caused by, either of the veteran's 
service-connected knee disabilities.  The 
examiner should then offer an opinion 
regarding the degree of functional 
impairment caused by each of the 
veteran's service-connected knee 
disabilities, including arthritis if 
found to be part of either of these 
disabilities.  The examiner should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
of the rating schedule.  He should 
specify whether the veteran has 
functional loss or weakness of either 
knee due to an objective demonstration of 
pain upon movement, weakened movement, 
excess fatigability, or incoordination, 
and whether pain could significantly 
limit his functional ability during 
flare-ups or with repeated use of the 
affected joint over a period of time. The 
examiner should provide the rationale on 
which he bases his opinion. 

4.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instruction.  If the reports are 
deficient in any regard, immediate 
corrective action should be taken.

5.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the requirements of the Veterans 
Claims Assistance Act of 2000.  It should 
then readjudicate the veteran's claims 
based on all of the evidence of record.  
If the RO denies any benefit sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.

The purpose of this REMAND is to ensure the veteran due 
process of law and to obtain additional information.  No 
inference should be drawn regarding the ultimate disposition 
of these claims.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, 
he is not required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



